Citation Nr: 18100047
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-41 005
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for bilateral hearing loss is remanded for additional development.
The Veteran served on active duty from November 1966 to October 1968.  In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The record reflects that a VA examination and opinion were obtained with respect to the Veterans hearing loss claim in March 2013.  The examiner opined that the Veterans bilateral hearing loss was less likely than not related to service because his entrance and separation examinations reflected normal hearing.  However, the absence of evidence of a hearing loss disability in service is not fatal to a veterans claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, remand is warranted for an addendum opinion.  The Veteran also indicated during the May 2016 hearing that he worked in the oil and gas industry and that hearing tests were performed in the course of his employment.  As such, the Veteran should be asked to identify his former employers and attempts should be made to obtain any such records.
 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to service connection for bilateral hearing loss.  All identified VA records should be added to the claims file.  The Veteran should also be asked to identify any former employers who conducted hearing tests and the dates of his employments.  These and all other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. Send the claims file to a VA examiner for review.  If the examiner determines that a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans bilateral hearing loss arose in service or is otherwise related to service, to include as due to the Veterans conceded in-service noise exposure.  Unless it is clear whether the American Standards Association (ASA) standards or the International Standards Organization  American National Standards Institute (ISO-ANSI) standards were used for any in-service audiogram, the examiner should assume that ASA standards were used.   
The examiner should explain why the Veterans current bilateral hearing loss is or is not merely a delayed response to in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  The medical significance of any findings should be addressed as the Board is precluded from making medical findings.  
3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

